839 So.2d 893 (2003)
James B. PHILLIPS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-4974.
District Court of Appeal of Florida, Fourth District.
March 12, 2003.
*894 James B. Phillips, South Bay, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
James Phillips appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) Motion to Correct Illegal Sentence. Phillips alleged he was entitled to credit for jail time served between the date he was arrested, December 17, 1997, and the date he was released on "Court Ordered house arrest," January 16, 1998. Phillips alleged jail records would demonstrate his entitlement to relief. The trial court denied the motion. Having reviewed "the pleading and the court file," the trial court found the "court file" reflected Phillips was awarded proper time served.
Phillips's motion is legally sufficient as it indicates jail records will demonstrate his entitlement to relief. See State v. Mancino, 714 So.2d 429 (Fla.1998); see also Toro v. State, 719 So.2d 947 (Fla. 4th DCA 1998). The trial court was required to review the jail records in ruling on Phillips's motion. See Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999); see also Nelson v. State, 760 So.2d 240 (Fla. 4th DCA 2000).
We REVERSE and REMAND for the trial court to properly consider Phillips's motion including a review of the jail records.
FARMER, SHAHOOD and HAZOURI, JJ., concur.